 1      WO
 2
 3
 4
 5
 6                          IN THE UNITED STATES DISTRICT COURT
 7                                FOR THE DISTRICT OF ARIZONA
 8
 9 United States of America,                            No. CR-14-08121-001-PCT-DGC
10                          Plaintiff,                  ORDER
11 v.
12 Brandon Lee Preston,
13                          Defendant.
14
15             The defendant appeared in court with counsel. The defendant's probable cause
16      hearing was waived, and the detention hearing was held on the record including a proffer
17      by defense counsel. The Court finds probable cause to believe the defendant violated the
18      terms of his supervised release as alleged in the petition. The Court further finds, pursuant
19      to Rule 32.1(a)(6), that defendant has failed to show by clear and convincing evidence that
20      he is not a flight risk or a danger.
21             IT IS HEREBY ORDERED that the defendant shall be bound over for further
22      proceedings on the petition to revoke his supervised release.
23             IT IS FURTHER ORDERED that the defendant is detained as a flight risk and a
24      danger, pending further revocation proceedings.
25             Dated this 2nd day of December, 2019.
26
27
28
